1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 IN RE MATTER OF THE
 8 GUARDIANSHIP OF DOROTHY
 9 MARIETTA, Deceased.


10                                                                                        No. 29,182
11

12 APPEAL FROM THE DISTRICT COURT OF SIERRA COUNTY
13 Matthew G. Reynolds, District Judge

14   Deschamps & Kortemeier Law Offices, P.C.
15   Stephen Kortemeier
16   Francis Rio III
17   Socorro, NM

18 for Plaintiff-Appellant.

19                                 MEMORANDUM OPINION

20 KENNEDY, Judge.

21          Summary reversal was proposed for the reasons stated in the notice of proposed

22 summary disposition. No memorandum opposing summary reversal has been filed

23 and the time for doing so has expired.

24          REVERSED.
1      IT IS SO ORDERED.



2                                 __________________________________
3                                 RODERICK T. KENNEDY, Judge

4 WE CONCUR:



5 _____________________________
6 MICHAEL E. VIGIL, Judge



7 _____________________________
8 LINDA M. VANZI, Judge




                                    2